UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2285


HARRY LAWRENCE QUIGLEY,

                    Plaintiff - Appellant,

             v.

CITY OF HUNTINGTON, WV; SHANE BILLS, in both his official and personal
capacities; CASEY WILLIAMSON, in both his official and personal capacities;
JOEY KOHER, in both his official and personal capacities; JASON SMITH, in
both his official and personal capacities; JAMES TALBERT, in both his official
and personal capacities,

                    Defendants - Appellees,

             and

HUNTINGTON POLICE DEPARTMENT; JOSEPH CICCARELLI, et al. (in both
their official and personal capacities),

                    Defendants.


Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, District Judge. (3:17-cv-01906)


Submitted: March 29, 2019                                      Decided: April 11, 2019


Before NIEMEYER, DIAZ, and RICHARDSON, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.
Harry Lawrence Quigley, Appellant Pro Se. Steven Kenneth Nord, OFFUTT NORD
ASHWORTH, PLLC, Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Harry Lawrence Quigley seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and granting Defendants’ motion for summary

judgment in Quigley’s 42 U.S.C. § 1983 (2012) action. He also seeks to appeal the

district court’s order denying his motion to recuse and the magistrate judge’s order

denying his motion to disqualify Defendants’ counsel.

      Although the parties have not questioned our jurisdiction, we “have an

independent obligation to verify the existence of appellate jurisdiction.” Williamson v.

Stirling, 912 F.3d 154, 168 (4th Cir. 2018) (internal quotation marks omitted). This

Court may exercise jurisdiction only over final orders and certain interlocutory and

collateral orders. 28 U.S.C. § § 1291, 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Our review of the record

reveals that the district court’s order granting summary judgment is not a final order

because the district court did not rule on Quigley’s claims that W. Va. Const. art. VIII,

§ 10, and W. Va. Code Ann. § 61-7-11 (LexisNexis 2014), are unconstitutional. See

Porter v. Zook, 803 F.3d 694, 696-97 (4th Cir. 2015).

      Accordingly, we dismiss the appeal as interlocutory and remand to the district

court for further consideration of the unresolved claims. See Porter, 803 F.3d at 699.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                         DISMISSED AND REMANDED

                                           3